Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11 August 2020.  In virtue of this communication, claims 1-12 are currently presented in the instant application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-12 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata et al. (Publication No.: US 2021/0294066 A1, herein known as Hirata).
With respect to claim 1, Hirata discloses a lens assembly (Fig. 4), comprising: 
a lens having an inner surface and an outer surface (lens 1; Fig. 4); 
a lens barrel supporting the lens and having outer and inner lens barrel ends separated by a longitudinal axis, the lens arranged along the longitudinal axis to span the outer lens barrel end such that the inner surface of the lens is within the lens barrel and the outer surface of the lens is outside the lens barrel (lens barrel 10; Fig. 4); 
a heater element longitudinally adjacent to the inner surface of the lens and located within the lens barrel (heater unit 60; Fig. 4), wherein the heater element has a heater element electrical lead extending radially and longitudinally therefrom to provide power to the heater element (wiring portion 50; Fig. 4); and 
a carrier ring extending circumferentially around at least a portion of an outside lens barrel surface adjacent to the inner lens barrel end, the carrier ring including at least one lead station radially aligned with the heater element electrical lead (camera case 201 with lead station unreferenced, but situated on the wiring board 92 as seen in Fig. 1; [0108] “Although not shown, the other end of the lead wire 52 is connected to a wiring board 92 provided with a power supply circuit for supplying electricity to the heater unit 40. Here, the wiring board 92 is configured to be provided within the camera case 201.”).

With respect to claim 2, Hirata further discloses an assembly wherein the heater element electrical lead is at least partially interposed between the lens barrel and the carrier ring (wiring portion 50; see Fig. 4).

With respect to claim 5, Hirata further discloses an assembly wherein the lens and the lens barrel have a modular assembly arrangement including the heater element (this appears to be the case as the parts are all designed to be fitted with each other, and there does not appear to be any specific structural elements required for the “modular assembly” as presently claimed).

With respect to claim 6, Hirata further discloses an assembly wherein the heater element extends circumferentially about the longitudinal axis (see Figures).

With respect to claim 7, Hirata further discloses an assembly wherein the inner lens barrel end includes an overhang feature, and the carrier ring is in frictional engagement around the outside lens barrel surface longitudinally toward the lens from the overhang feature (flange 13 of Fig. 4).

With respect to claim 8, Hirata further discloses an assembly wherein at least a portion of the overhang feature extends outward from the longitudinal axis past at least a portion of the carrier ring (Figure 4, flange 13).

With respect to claim 9, Hirata further discloses an assembly wherein the carrier ring includes a longitudinally extending carrier tooth configured for selective frictional engagement with the overhang feature (top portion of 201 that impacts flange 13; Fig. 4).

With respect to claim 10, Hirata further discloses an assembly including a base housing having an internal base cavity concurrently circumferentially surrounding at least a portion of the carrier ring and at least a portion of the outside lens barrel surface (there is no structure involved in the base housing other than having a cavity and so a room in a house that the camera of Hirata is placed in would qualify).

With respect to claim 11, Hirata further discloses an assembly wherein the carrier ring is entirely located within the internal base cavity (the entire camera device fits inside a room).

With respect to claim 12, Hirata further discloses an assembly wherein the carrier ring includes at least one carrier locator feature configured for selective engagement with a corresponding cavity locator feature of the internal base cavity to at least partially dictate radial orientation of the carrier ring within the base housing when the carrier ring is maintained therein around the lens barrel (the overall casing/housing of the carrier can be considered a carrier located feature which selectively engages with a table of a room for example when a user places it on the table, the orientation of the camera on the table dictates the radial orientation of the carrier ring within the housing).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata as applied to claim 1 above, and further in view of Lee (Publication No.: US 2021/0103120 A1), Rafalowski et al. (Publication No.: US 2019/0381939 A1, herein known as Rafalowski), and Kim et al. (Publication No.: US 2018/0176431 A1, herein known as Kim).
With respect to claim 3, Hirata does not disclose an assembly wherein the lead station includes a terminal slot for selectively maintaining a terminal blade in a longitudinally extending position with respect to the carrier ring (the attachment to the lead station is explicitly not shown or described, only reciting that the lead wire is connected to the wiring board for power; [0108]).
Lee teaches a power supply member 500 installed on a printed circuit board and connected to the heater wire 134 at connection portion 136, which is a bent member, for supplying power through the wire traveling along the lens barrel to the heater member (Fig. 3, [0041]-[0042]).
Rafalowski teaches a lens barrel 14 with a carrier member 30 connected to the lower end of the lens barrel, the carrier member having a circuit board 63 arranged to fit the lead wire 52 to the heater unit 50 into an electrical connector 63 ([0036]).
 Kim teaches a lens barrel with a heating unit (500), lens barrel (200), and circuit board (400).  Circuit board (400) has a pair of connectors (410) to prevent disconnection with heating wire (541).  The connectors appear similar to the blades shown in the figures of the present application.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hirata by utilizing the physical structures as taught by any of Lee, Rafalowski, and Kim to connect the lead wire for the heating system to a printed circuit board as already disclosed by Hirata (but not the specifics) as a design choice.  Kim appears to disclose the closest to the illustrated depiction of “blades”.

With respect to claim 4, the combination of Hirata, Lee, Rafalowski, and Kim further disclose an assembly wherein the lead station supports the heater element electrical lead in electrical contact with the terminal blade, when present (in all four references the lead station is to power the heater through the circuit boards).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (Publication No.: US 2022/0229263 A1) teaches a lens, heating element, and electrical lead.
Hein (Publication No.: US 2021/0302807 A1) teaches a heating unit for a lens barrel.
Bernal et al. (Publication No.: US 2019/0137723 A1) teaches a heater for a lens system.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/5/2022